PER CURIAM.
This appeal was filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Although appellant was granted an opportunity to file a brief in proper person, he has not done so. After having reviewed the entire record we find no reversible error. However, there is a discrepancy between the orally announced sentence of three years and the written sentence of five years. Since this discrepancy apparently has not been brought to the attention of the sentencing court, we affirm the judgment and sentence appealed without prejudice to defendant to raise this alleged discrepancy in an appropriate motion for post-conviction relief. See Sanford v. State, 419 So.2d 1188 (Fla. 1st DCA 1982).
*178ROBERT P. SMITH, Jr., C.J., and LARRY G. SMITH and THOMPSON, JJ., concur.